DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on June 14, 2022 has been fully considered. The amendment to instant claims 1-4, 8 is acknowledged. Specifically, claim 1 has been amended to include limitations of the filler being talc used in amount of 3-50%wt and the polyolefin comprising a polypropylene. These limitations in their combination were not previously presented and were taken from instant claims 2, 4, 6. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Posch et al (US 2012/0190784) in view of Wood (US 2012/0071592).
4. Posch et al discloses a heterophasic polypropylene composition comprising (Abstract):
A) 45-70%wt of a propylene homopolymer (as to instant claims 1, 4);
B) 25-40%wt of an elastomeric propylene-ethylene copolymer;
D) 3-25%wt, or 5-15%wt of talc ([0048]-[0051], Abstract, claim 7, as to instant claims 1-3) and
E) 0.001-10%wt, preferably up to 5%wt of additives ([0130]).
Thus, the combination of the components A) and B) appears to correspond to heterophasic propylene copolymer of instant claim 4.

5. The composition is used for making molded articles, especially automotive parts ([0001]-[0003]) by injection molding ([0132]-[0134], as to instant claims 10-12). Based on the teachings of Posch et al, it would have been further obvious to a one of ordinary skill in the art to use the composition of Posch et al for making automotive parts by injection molding as well.

6.  Though Posch et al discloses the composition comprising further additives, Posch et al does not specify said additives being cyclodextrin, such as β-cyclodextrin.

7. However, Wood discloses a composition and an injection molded article ([0040]) comprising:
A) a thermoplastic polymer including a polyolefin, specifically polypropylene or copolymer of ethylene and propylene (claims 17-18);
B) 100-150,000 ppm (0.01-15%wt), or 100-80,000 ppm (0.01-8%wt) of cyclodextrin, specifically β-cyclodextrin, including methylated (claims 1, 2, 6, [0055], as to instant claims 1-4, 5),
wherein Wood explicitly teaches that the presence of the cyclodextrin in the polymer materials prevents absorption, generation, formation of undesirable organics from the polymer material and acts as a barrier layer to prevent diffusion of small molecules through a polymer matrix ([0026]).

8. Since both Posch et al and Wood  are related to polypropylene-based compositions for making injection molded articles, and thereby belong to the same field of endeavor, wherein Wood explicitly teaches the polyolefin/polypropylene composition further comprising a cyclodextrin, so that the presence of cyclodextrin in the polymer prevents absorption, generation, formation of undesirable organics from the polymer material, therefore, it would have been obvious to a one of ordinary skill ion the art to combine the teachings of Wood and Posch et al, and to include at least partially, or obvious to try to include, at least partially, cyclodextrin as the additive component E) in the composition of Posch et al, so to ensure the presence of cyclodextrin in the polymer composition of Posch et al prevents absorption, generation, formation of undesirable organics from the polymer material as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
9. All ranges in the composition of Posch et al in view of Wood are overlapping with the corresponding ranges of those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the components A)-E) in the composition of Posch et al in view of Wood , so to produce the final composition having a desired combination of properties, depending on the specific end-use of the composition. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10.  Claims 1-5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Posch et al (US 2012/0190784) in view of Wood (US 2012/0071592) and Coe (US 6,218,476).

11. The discussion with respect to Posch et al (US 2012/0190784)  in view of Wood (US 2012/0071592), set forth in paragraphs 3-9 above, is incorporated here by reference.

12. Though Posch et al in view of Wood do not teach the composition for making automotive material further comprising a compatibilizer such as a propylene polymer grafted with maleic anhydride,
Coe discloses functionalized polypropylene, specifically maleic anhydride-grafted polypropylene (col. 4, lines 47-50; col. 5, lines 1-6; claim 5), wherein said functionalized polypropylene is useful to compatibilize polar materials, such as talc, with non-polar polyolefin, such as polypropylene (col. 3, lines 60-64, as to instant claims 8-9).

24. Since Posch et al in view of Wood  disclose polypropylene compositions comprising a polypropylene and talc, but do not disclose the use of a compatibilizer, but Coe discloses functionalized polypropylene, such as maleic anhydride-grafted polypropylene specifically cited as being useful to compatibilize polar materials, such as talc, with non-polar polyolefin, such as polypropylene, therefore, based on the combined teachings of Coe and Posch et al in view of Wood, it would have been obvious to a one of ordinary skill in the art to include, at least partially and at least in minor amount, the maleic anhydride-functionalized polypropylene of Coe into the composition of Posch et al in view of Wood  so to further improve compatibility of the polypropylene and talc in said composition of Posch et al in view of Wood  and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Response to Arguments
25.  Applicant's arguments filed on June 14, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764